Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 1 of 14

KANE KESSLER, P.C.

KANE | KESSLER eee
NEW YORK, NEW YORK 10017-4041
TEL 212.541.6222

FAX 212.245.3009
WWW.KANEKESSLER.COM

WRITER’S DIRECT NUMBER
212.519-5162

WRITER’S EMAIL
Jschmalz@kanekessler.com

March 19, 2019

Via ECF

Hon. Barbara Moses

United States District Court
Southern District of New York
500 Pearl Street, Room 920
New York, New York 10007

Re: David Heard v. Statue Cruises, 2016 CV 01079 (ALC)(BCM)
DEFENDANT’S MOTION FOR SANCTIONS

Dear Judge Moses:

By this Motion, Defendant, Statue Cruises LLC, pursuant to FRCP Rule 37 and
the Court's inherent authority to address actions undermining the fair administration of
justice, seeks that sanctions be imposed upon Plaintiffs counsel, Wachtel and Missry,
LLC, and/or the attorneys directly involved in discovery impropriety (individually and
collectively, the “Wachtel Firm’). This motion is submitted as provided by your Order of
March 5, 2019.

As explained further herein, the Wachtel Firm, specifically William Wachtel,
engaged in ex-parte dialogue with Shea Thorvaldsen (“Thorvaldsen”) an individual who
is the former Director of the Marine Division of the Defendant's designated expert
McLaren Engineering Group (See Affidavit of Malcolm McLaren at {| 4).' Further, the

Wachtel Firm, by acts of misdirection, claiming to need Thorvaldsen’s contact

 

" The Affidavit of Malcolm McLaren with exhibits is submitted in support of the instant motion.

1
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 2 of 14

information during a deposition when it had already interacted with Thorvaldsen, were
knowingly deceptive as to the fact the Wachtel Firm was already in dialogue with
Thorvaldsen. Finally, in view of the inherent common law fiduciary obligation of a
former employee and Director (and in this case, one with a contractual confidentiality
obligation), the Wachtel Firm knowingly induced a non-party to act unlawfully relative to
his fiduciary and contractual duties and obligations to his former employer and its client
Statue Cruises.

Unfortunately, no sanction can fully cure the actions, short of removing from the
case the attorneys who engaged in impropriety being removed from the case as
counsel — insulating the Defendant from the use of whatever confidential information
was revealed. Indeed, Defendant should not be compelled to go to proceed and
potentially go to trial at risk of what an inside mole has unlawfully revealed to opposing
counsel. The circumstances are unfair and highly prejudicial given the improper conduct
of both Thorvaldsen vis-a-vis his employer, and the Wachtel Firm vis-a-vis the
Defendant’s expert witness confidentiality expectations.

Factual Background

At a discovery hearing before the Honorable Judge Moses on March 5, 2019
(herein, the “Hearing”), Plaintiffs counsel William Wachtel represented to the Court that
he had recently engaged in communications with Thorvaldsen.

In response to further questions by the Court as to the possible impropriety of
dialogue with Thornvaldsen, which the Wachtel Firm, and particularly William Wachtel
who has personal experience in the maritime industry, knew at the time to be a former

employee of Defendant’s designated expert. Plaintiff's counsel stated that he neither
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 3 of 14

considered, nor cautioned Thornvaldsen as to the possible impropriety of his actions in
disclosing not only private information of his former employer, but also information
directly related to the very Defendant involved in this case, and even more pointedly to
issues both Thornvaldsen and Plaintiff likely knew to be directly involved in the instant
litigation, known only to Thornvaldsen by reason of his employment.”

The episode cannot be waived off as benign. Thorvaldsen was the employee of
McLaren with a significant amount of time spent in services related to the Defendant's
expert retention. (See Affidavit of Malcolm McLaren at J 13). Thorvaldsen was involved
in the initial retention dialogue, spending extensive conference time with defense
counsel Steven Bers and the Defendant’s General Manager, Michael Burke, going right
to the heart of the case - discussing the specific allegations of the case, and the
possible issues as might arise in developing defenses. In fact, Thorvaldsen was the
single-most involved person, assigned to the expert representation of Defendant, until
his employment ended on March 22, 2018, having spent 14 documented and billed
expert hours related exclusively to the expert retention project in this case (See Affidavit
of Malcolm McLaren at Exhibit B).

In a meeting and dialogue on November 14, 2017, Thorvaldsen was present for a
site visit and meeting with defense counsel, for a documented period of eight hours, at
which time the case allegations were reviewed, with internal dialogue as to what might,

or might not be readily achievable with respect to accessibility for disabled persons, the

 

? In fact, Thorvaldsen is party to a standard confidentiality agreement (See, Affidavit of Malcolm
McLaren at Exhibit A) with his former employer, McLaren Engineering Group, prohibiting
disclosure of confidential information, which clearly appears to have been violated by conduct
confirmed on record by Plaintiff at the Hearing.
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 4 of 14

key issue in the case.° Indeed, his listed services include such detailed descriptions as
multiple discussions with Michael Burke as to case information issues, and entries
indicating review as to ADA and Local Law 68 claims. In short, Thorvaldsen was not
merely an employee of Defendant’s expert — not merely an individual with some work on
the expert representation — but rather, before he left employment he was the single-
most involved employee of McLaren in providing the expert witness service to
Defendant’s expert retention.

During the course of the deposition by Plaintiffs counsel Sara Spiegelman of
Malcolm McLaren on February 28, 2018, Ms. Spiegelman asked if Mr. McLaren could
supply the telephone number for Mr. Thorvaldsen.* The question was posed during a
time when Plaintiff's counsel, by its own admission at the Hearing, had for weeks or
even months, already been in dialogue with Thorvaldsen, and thus the only possible
explanation for the question was to misdirect Defendant — to make Defendant believe
that Plaintiff's counsel had not been in touch with Thorvaldsen. Defendant is not privy to
the entire degree to which Thorvaldsen downloaded information as to defense strategy

and theories to which he was privy while employed by McLaren.

 

° In that November 14, 2018 conversation in which Thorvaldsen actively participated, one
discussed but rejected hypothecation was whether a folding gangway might be utilized. It is
beyond a mere happenstance that in February 2019, shortly after the admitted ex-parte
engagement between Thorvaldsen and Wachtel Firm, that the Wachtel Firm began proposing
the use of a folding gangway. Notably, their expert witness, who filed a report months before
the admitted ex-parte interaction, had not advocated for a folding gangway.

* Pages from the Deposition Transcript in this case of Malcolm McLaren taken on February 28,
2019 reflecting this exchange are attached hereto as Exhibit A to this motion.

4
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 5 of 14

The Violation of Law and Ethical Standards

It is well established that under FRCP 26(b)(4) a party may not engage in an
ex-parte contact with the designated expert of the opposing party. Such contact is
only permitted by use of formal discovery, unless the parties otherwise agree. See,
Campbell Industries v. M/V Gemini, 619 F2d 24, 27 (9th Cir. 1980), finding ex-parte
contact of an opposing party’s expert witness to be a "flagrant abuse" of the federal
discovery rules. Campbell further held such improper action to be subject to
sanctions under FRCP Rule 37 as tantamount to discovery misconduct; the federal
courts having the inherent authority to sanction parties engaged in such abuses.
Inherent in the law is the recognition that going behind the back of an opponent
undermines the ability of parties to have a confidential relationship with an expert as
to fact and legal theories, and thus undermines the fairness of the legal process.

It is clear that Plaintiff's counsel engagement in an ex-parte dialogue with
Thorvalden was improper. That is, the Plaintiff's counsel should not be allowed to
do in two surreptitious steps what it would clearly be prohibited from doing under
FRCP Rule 26(b)(4) in one step. Plaintiff's counsel was aware that Thorvaldsen
had been previously employed by Defendant's expert, and if anything, the
admitted facts show that it was Thorvaldsen’s prior engagement with McLaren at
the heart of the dialogue. That is, Defendant submits its belief that this was the
nature of the ex-parte dialogue - to functionally circumvent the FRCP 26(b)(4)

prohibition.
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 6 of 14

As to the misdirection initiative, it is axiomatic under the laws of professional
responsibility that there is a duty of basic fundamental fairness to opposing
counsel, and to the integrity of the judicial process, that does not allow
surreptitious actions such as the pattern of conduct engaged in by the Wachtel
Firm. In this regard, the New York Code of Professional Responsibility prohibits
both “conduct involving dishonest, fraud, deceit or misrepresentation” and
“conduct that is prejudicial to the administration of justice.” See N.Y. Rules of Prof.
Conduct, R. 8.4. Indeed, as early as 1993 the American Bar Association issued a
Formal Opinion indicating that ex parte communication with an opponent’s expert
witness would be inconsistent with an attorney's ethical obligations where the
matter was pending in a federal court, due to the fact that such ex parte contact
would be inconsistent with the expert discovery procedures specified in Federal
Rule 26. See ABA Comm. on Prof'l Ethics, Formal Op. 93-378 (Nov. 8, 1993).
Such contact is all the more egregious where, as here, it is accompanied by an
attempt to avoid detection of the ex-parte contact.

Further, in entering into communications with Thorvaldsen regarding
information he learned in the course of his employment with McLaren Engineering
Group, the Wachtel Firm facilitated Thorvalden’s breach of legal and contractual
duties owed to McLaren under his employment contract. Such conduct is
inconsistent with the requirement that attorneys “shall not . . . use methods of
obtaining evidence that violate the legal rights of’ third persons. See N.Y. Rules

of Prof. Conduct, R. 4.4(a).
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 7 of 14

The Only Meaningful Sanction is Disqualification

The circumstances of this conduct present a great challenge in determining an
appropriate sanction — one that relieves the Defendant of having to proceed forward
unaware as to what has already been improperly disclosed and improperly received —
one that is more than an inconsequential slap-on-the-hands in bringing to the
meaningful appreciation and an effective preventative incentive to the Wachtel Firm as
to the impropriety of its actions. It is impossible to un-ring the bell of what was told to
Plaintiff's counsel. Indeed, there is admittedly no clear precedential path as to the
standard sanction for this conduct, as so few instances of like conduct have been found
in the research.

For this reason, Defendant can only recommend a disqualification-related
sanction, either to the Wachtel Firm in its entirety, or alternatively, to any involvement by
any attorney at the Wachtel Firm that had any contact with Thovaldsen directly, or with
information he provided. Only in this way can there be an attempted meaningful
protection to Defendant’s information.

Defendant notes that at the Hearing the Court prohibited future involvement in
this case of one party to the improper communications, Thorvaldsen. It likewise makes
sense that the other half of that improper dialogue - the attorneys who contacted
Thorvaldsen - should also be removed from a position in which they can use any
disclosed data or information.

“A federal court’s power to disqualify an attorney derives from its ‘inherent power
to preserve the integrity of the adversary process.’” Coggins v. County of Nassau, 615

F. Supp. 2d 11, 30 (E.D.N.Y. 2009) (quoting Hempstead Video, Inc. v. Inc. Vill. of Valley
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 8 of 14

Stream, 409 F.3d 127, 132 (2d Cir. 2005)). The disqualification of counsel “is a matter
committed to the sound discretion of the district court.” Cresswell v. Sullivan &
Cromwell, 922 F.2d 60, 72 (2d Cir. 1990). Although disqualification has been described
as a remedy to be deployed infrequently, the Second Circuit has held disqualification to

tee

be appropriate where “allowing the representation to continue would pose a significant

m3

risk of trial taint.” Coggins, 615 F. Supp. 2d at 30 (quoting Glueck v. Jonathan Logan,
Inc., 653 F.2d 746, 748 (2d Cir. 1981)).

Once the integrity of the proceeding is undermined, there is no way to un-ring the
bell. Defendant should not be made to go to trial under conditions in which it is made to
worry as to whether the attorneys sitting at the other table have had an inside briefing
as to Defendant’s confidential theories and private dialogues.

Wherefore the Defendant respectfully requests that the Court issue an order
disqualifying the Wachtel Firm from continued representation of the Plaintiff and
participation in this case, or alternatively, the ongoing participation in any manner of any
Wachtel attorney that had any contact with Thorvaldsen or such other relief as this

Court deems just and proper.

Respectfully submitted,

Ir

  

ennifer Schmalz, Co-Counsel
Steve Bers, Co-Counsel

Cc: Sara Spiegelman, Esq.
Willliam Wachtel, Esq.
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 9 of 14

EXHIBIT A
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 10 of 14

 

1 UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

W N

4 DAVID HEARD,

5 Plaintiff,
Civil Action No.
6 -VS.- 01079

7 STATUE CRUISES, LLC,

8 Defendant.
— www i i ei ei ei ea ea ee ee eee ee ee ee ee ae a ea ea ee ea ee x
9
10
La Oral sworn deposition of MALCOLM G.

12 MCLAREN, PE SECB, taken in the law offices of

13 Wachtel Missry, 885 Second Avenue, 47th Floor,

14 New York, New York 10017 before Connie

LS Stanieski, a Shorthand Reporter and Notary Public
16 within and for the State of New York, on February

17 28, 2019 commencing at 10:07 a.m.

18
19
20
21
22

QUANTUM LEGAL SOLUTIONS
oo Corporate Headquarters

23 Vreeland Road, Suite 205
24 Florham Park, NJ 07932

(866) 4972402 Fax: (866) 497-2423

295

 

 

 
10
11
12
13
14
15
16
17
18
LY
20
ZL
22
23
24

20

Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19

Page 11 of 14

 

 

APPEARANCE S:

WACHTEL MISSRY LLP

BY: SARA SPIEGELMAN, ESQ.
885 Second Avenue, 47th Floor
New York, New York 10017
Attorneys for the Plaintiff

(212) 909-9675

KANE KESSLER, P.C.

BY JENNIFER M. SCHMALZ, ESQ.
666 Third Avenue

New York, New York 10017-4041
Attorneys for the Defendant

(212) 5341=6222E

 

 

QUANTUM LEGAL SOLUTIONS (866) 497-2402
www.quantumlegalsolutions.com
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 12 of 14

10
hea.
12
13
14
15
16
17
18
19
20
21
22
a3
24
25

 

 

STIPULATIONS

IT IS HEREBY STIPULATED AND AGREED, by and
between the attorneys for the respective parties
hereto that the sealing and filing of the within
deposition be, and the same hereby are waived;
and that the transcript may be signed before any
Notary Public with the same force and effect as
if signed before the Court.

IT IS FURTHER STIPULATED AND AGREED, that
all objections, except as to the form of the
question, shall be reserved to the time of the

trial.

 

QUANTUM LEGAL SOLUTIONS (866) 497-2402
www.quantumlegalsolutions.com

 
10

La

12

is

14

15

16

Lt

18

LS

20

21

22

23

24

25

Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 13 of 14

50

 

 

MALCOLM G. MCLAREN
of McLaren's server?
A. Yes.
Q. You didn't bring them here with you

today, did you?

A. No.

Q. Did you provide them to your lawyer?
A. I don't think so.

Q. So take a look at Exhibit 3. What

is McLaren Exhibit 3?
A. It's a revision to this proposal.
Q. And is it your testimony that this
revision was prepared by someone other than

yourself?

A. Yes.

or Who was it prepared by?

A. Shea Thorbaldsen.

Q. What is his current position?

A. He does not work for us any more.
QO. Where does he work?

A. I think he has his own marine

construction firm.

Q. Are you still in contact with him?
A. No.
is What is his phone number?

 

QUANTUM LEGAL SOLUTIONS (866) 497-2402
www.quantumlegalsolutions.com

 
Case 1:16-cv-01079-ALC-BCM Document 73 Filed 03/19/19 Page 14 of 14

10
11
iz
13
14
ts
16
17
18
Lg
20
21
22
a
24

Zo

 

 

MALCOLM G. MCLAREN

A. I don't know.
QO. You don't have it?
A. I don't have it on me, no.
Q. Well, is it in your phone?
A. Could be.
OQ. Can you check?
MS. SCHMALZ: Objection.
0 . Can you check?

MS. SCHMALZ: Objection, objection.

Why are you asking for someone's phone
number?

MS. SPIEGELMAN: To call him.

MS. SCHMALZ: So he used to work for

McLaren?

MS. SPIEGELMAN: Yes.

MS. SCHMALZ: And you're saying that

you don't have this person's information?

MS. SPIEGELMAN: McLaren's
information?

MS. SCHMALZ: Shea Thorbaldsen's

information. Sitting here today you guys

don't have his information?
A. You can ask Wachtel --

QO. Okay, I'll ask him.

 

QUANTUM LEGAL SOLUTIONS (866) 497-2402
www.quantumlegalsolutions.com

 
